 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8

 9      STATE OF WASHINGTON,                               CASE NO. 17-5806 RJB

10                                  Plaintiff,             ORDER ON MOTIONS TO FILE
                v.                                         AMICUS CURIAE BRIEFS
11
        THE GEO GROUP, INC.,
12
                                    Defendant.
13

14
            This matter comes before the Court on the Motion for Leave to File Brief of the
15
     International Human Rights Clinic at Seattle University School of Law and Global Rights
16
     Advocacy as Amici Curiae in Support of Plaintiff (Dkt. 242), the Fair Work Center Legal Clinic
17
     and Seattle University Workers’ Rights Clinic Motion for Leave to File Amicus Curiae Brief in
18
     Support of Plaintiff’s Motion for Summary Judgment (Dkt. 244), Motion for Leave to File Brief
19
     of La Resistencia as Amici Curiae in support of Plaintiff (Dkt. 255), and the Motion of American
20
     Civil Liberties Union of Washington, OneAmerica and Washington Defender Association for
21
     Leave to File Amici Curiae Brief in Support of the State of Washington (Dkt. 261) (collectively
22
     “Proposed Amici”). The Court has considered the pleadings filed in support of and in opposition
23
     to the motions and the file herein.
24


     ORDER ON MOTIONS TO FILE AMICUS CURIAE BRIEFS - 1
 1          This case arises out of GEO’s alleged failure to compensate immigration detainees at the

 2   Northwest Detention Center (“NDC”), a private detention center, in accord with the Washington

 3   Minimum Wage Act (“MWA”). Dkt. 1.

 4                              I.      FACTS AND PROCEDURAL HISTORY

 5          The facts and procedural history are in the July 1, 2019 Order on Defendant’s Motion to

 6   Compel (Dkt. 243, at 1-3) and are adopted here.

 7      The dispositive motions deadline was July 2, 2019. Between July 1, 2019 and July 8, 2019,

 8   the Proposed Amici filed their motions for leave to file amicus curiae briefs. Dkts. 242, 244,

 9   255, and 261. GEO opposes the motions (Dkt. 263); the State does not (Dkt. 264).

10                                             II.     DISCUSSION

11      A. STANDARD FOR LEAVE TO FILE AMICUS CURIAE BRIEFS

12          The role of amicus curiae is to “assist[] in a case of general public interest, supplement[]

13   the efforts of counsel, and draw[] the court’s attention to law that escaped consideration.”

14   Miller-Wohl Co., Inc. v. Comm'r of Labor & Indus. State of Mont., 694 F.2d 203, 204 (9th Cir.

15   1982). They are not parties to the case. Id.

16      B. MOTIONS FOR LEAVE TO FILE BRIEFS

17      The Amici’s motions (Dkts. 242, 244, 255, and 261) should be denied. None of the Proposed

18   Amici meet the requirements of Miller-Wohl - they do not supplement the efforts of the State’s

19   counsel or draw the Court’s attention to relevant law which was not addressed. The Proposed

20   Amici raise claims that are independent from those of the parties in this litigation. They include

21   extra-record facts in the briefs. Insofar as it may be appropriate to add claims or facts, it should

22   be done through the parties’ counsel, so the protections found in due process, the Federal Rules

23   of Civil Procedure relating to discovery, and the Federal Rules of Evidence are assured. While

24


     ORDER ON MOTIONS TO FILE AMICUS CURIAE BRIEFS - 2
 1   the Court has considered each of the Proposed Amici’s briefs, they are not relevant to, and the

 2   Court will not consider them, in the decision on the pending motions for summary judgment.

 3                                               III.    ORDER

 4          Therefore, it is hereby ORDERED that:

 5                  The Motion for Leave to File Brief of the International Human Rights Clinic at

 6                   Seattle University School of Law and Global Rights Advocacy as Amici Curiae

 7                   in Support of Plaintiff (Dkt. 242), the Fair Work Center Legal Clinic and Seattle

 8                   University Workers’ Rights Clinic Motion for Leave to File Amicus Curiae

 9                   Brief in Support of Plaintiff’s Motion for Summary Judgment (Dkt. 244),

10                   Motion for Leave to File Brief of La Resistencia as Amici Curiae in support of

11                   Plaintiff (Dkt. 255), and the Motion of American Civil Liberties Union of

12                   Washington, OneAmerica and Washington Defender Association for Leave to

13                   File Amici Curiae Brief in Support of the State of Washington (Dkt. 261) ARE

14                   DENIED.

15          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

16   to any party appearing pro se at said party’s last known address.

17          Dated this 29th day of July, 2019.

18

19
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
20

21

22

23

24


     ORDER ON MOTIONS TO FILE AMICUS CURIAE BRIEFS - 3
